Citation Nr: 1801679	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  14-03 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for hyperlipidemia, to include as due to herbicide exposure. 

2. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a skin disability (also claimed as skin cancer), to include as due to herbicide exposure.

3. Entitlement to service connection for a skin disability (also claimed as skin cancer), to include as due to herbicide exposure.

4. Entitlement to service connection for a stomach disability (also claimed as stomach ulcers), to include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Michael Kelley, Attorney

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1969 to January 1972, to include a period in Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.
 
In April 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 

The issues of entitlement to service connection for a skin disability (also claimed as skin cancer), to include as due to herbicide exposure and entitlement to service connection for a stomach disability (also claimed as stomach ulcers), to include as due to herbicide exposure are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. At the April 2017 hearing, the Veteran, through his representative, requested to withdraw the issue of entitlement to service connection for hyperlipidemia, to include as due to herbicide exposure. 

2. In a decision dated April 1994, the RO denied the Veteran's claim of entitlement to service connection for a skin disability (also claimed as skin cancer), to include as due to herbicide exposure. The Veteran was notified of the decision and did not appeal.

3. Evidence added to the record since the unappealed April 1994 rating decision denying entitlement to service connection for a for a skin disability (also claimed as skin cancer), to include as due to herbicide exposure is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal on the issue of entitlement to service connection for hyperlipidemia, to include as due to herbicide exposure have been met and the appeal as to this issue is withdrawn. 38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2. The April 1994 rating decision denying service connection for a skin disability (also claimed as skin cancer), to include as due to herbicide exposure is final. 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.204, 20.302, 20.1103 (2017).

3. New and material evidence has been presented to reopen a claim of entitlement to service connection for a skin disability (also claimed as skin cancer), to include as due to herbicide exposure. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed. A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b) (2017). Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204(c).

In the present case, at the April 2017 hearing, the Veteran, through his representative, withdrew from consideration the issue of entitlement to service connection for hyperlipidemia, to include as due to herbicide exposure. Accordingly, the Board does not have jurisdiction to review the appeal on this issue, and it is dismissed.

New and Material Evidence

In an April 1994 rating decision, VA denied entitlement to service connection for a skin disability (also claimed as skin cancer), to include as due to herbicide exposure. The Veteran did not appeal; therefore, the April 1994 rating decision became final. 38 U.S.C. § 7105.

As such, the April 1994 rating decision was the last final denial of the Veteran's claim of service connection for a skin disability (also claimed as skin cancer), to include as due to herbicide exposure. In July 2012, the Veteran filed a claim to reopen this previously denied issue, as well as new claims of entitlement to service connection for hyperlipidemia, to include as due to herbicide exposure and for a stomach disability (also claimed as stomach ulcers), to include as due to herbicide exposure. His claims were again denied by a rating decision dated May 2013, which he later timely appealed.

When a claim to reopen is presented VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material. 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a). New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156. 

The evidence need not relate to the specific reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim. See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to assist. Id.   

At the time of the April 1994 rating decision, the evidence of record included in part, the Veteran's service treatment records, service personnel records, and some medical treatment records, including a December 1990 letter from his private dermatologist. The letter stated that the Veteran had a basal cell epithelioma on his left shoulder, which was biopsied and curetted. After the Veteran filed his new claim in July 2012, he underwent a VA examination for his claimed skin disability. Additional treatment records have been added to his electronic claims file and he has also included a June 2015 private report which shows that he has had several more biopsies performed, including locations on his back, his arm, and his forehead. Then in April 2017, the Veteran testified that he has a long history of skin cancer, with multiple diagnoses. Specifically, he stated that he had first started noticing lesions or boils on his skin around 1977 or 1978 and that he saw a private doctor for treatment. He also suggested that his skin disability was related to his extreme exposure to the sun while in service. The Veteran's testimony, presumed credible, and the evidence of medical treatment for a skin disability, raises a reasonable possibility of substantiating the claim by triggering the VA's duty to assist. Accordingly, the claim is reopened. 38 U.S.C.A. § 5108.

ORDER

The claim of entitlement to service connection for hyperlipidemia, to include as due to herbicide exposure is dismissed. 

New and material evidence having been received, the claim of entitlement to service connection for a skin disability (also claimed as skin cancer), to include as due to herbicide exposure is reopened. The appeal is allowed to this extent.


REMAND

After a review of the record, the Board finds that further development is required prior to adjudicating the Veteran's claim. Specifically, remand is required to obtain VA examinations and to retrieve any outstanding and pertinent treatment records.

The Veteran's most recent and pertinent VA examinations for his claimed disabilities took place in February 2013. According the VA skin examination report, he received diagnoses of basal cell epithelioma (left shoulder) dated November 1989, actinic keratosis (right shoulder) dated June 2008, nummular eczema (trunk and arms) dated March 2009, xerosis (trunk and limbs) dated December 2010. A negative etiological opinion was provided. According to the VA stomach examination report, he received diagnoses of duodenal ulcer dated 1978 and hiatal hernia with erosive esophagitis requiring Nissen fundoplication dated June 1978. A negative etiological opinion was provided as well. 

As noted above, the Veteran has since submitted several private treatment reports that documents additional skin disabilities, with biopsies performed. Then in April 2017, the he testified that he has a long history of skin cancer and he also suggested that his skin disability was related to his extreme exposure to the sun while in service.

Thus, given the Veteran's statements, additional evidence added to the record, and the time period since the Veteran's previous VA examinations, the Board finds that new VA examinations would be of considerable assistance in determining his claims.

VA should also obtain all relevant VA treatment records. Bell v. Derwinski, 2 Vet. App. 611 (1992). According to his file, the Veteran has received some treatment for his conditions, but there are no treatment records after approximately 2014.  Therefore, the AOJ should obtain any additional relevant and appropriate medical treatment records.

Accordingly, the case is REMANDED for the following action:

1. With the assistance of the Veteran as necessary, identify and obtain any outstanding, relevant treatment records, and associate them with the Veteran's electronic claims file.  These records should be for any time following separation from service to any current treatment.  Records near the time of service separation may be particularly probative.  If the AOJ cannot locate or obtain such records, it must specifically document the attempts that were made to locate or obtain them, and explain in writing why further attempts to locate or obtain any government records would be futile. The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. All attempts to obtain records should be documented in the Veteran's Virtual VA and VBMS claims file.

2. Then, after pertinent records are obtained, but whether or not records are obtained, schedule the Veteran for VA examination(s) with a VA examiner(s) of appropriate expertise to determine the nature and etiology of the Veteran's claimed skin disability (also claimed as skin cancer), to include as due to herbicide exposure and stomach disability (also claimed as stomach ulcers), to include as due to herbicide exposure. The examiner(s) is/are to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed. All pertinent symptomatology and findings should be reported in detail, including all diagnoses. Any indicated diagnostic tests and studies should also be accomplished. 

The examiner(s) should then opine whether the Veteran's disability at least as likely as not (50 percent or greater probability) began in or is otherwise the result of military service, to include as due to herbicide exposure. (As to the skin examination, it should be indicated whether there is any indication of impairment secondary to possible extreme sun exposure.)

The examiner(s) should specifically address the Veteran's contentions and his lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service or since onset of symptomatology, as well as his claimed exposure to extreme sunlight while in service. The examiner(s) should also address and reconcile any previous examination reports, as well as any other pertinent evidence of record, if necessary.

The examiner(s) must provide a complete rationale for any opinions expressed, based on the examiner's clinical experience, medical expertise, and established medical principles. If an opinion cannot be made without resort to speculation, the examiner(s) should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3. After the development requested has been completed, the AOJ should review any examination reports or opinions to ensure that they are in complete compliance with the directives of this REMAND. The AOJ must ensure that the examiner documented consideration of the entire electronic claims file and any relevant records in Virtual VA and VBMS. If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence. If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative, if applicable, should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).

______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


